 Case 2:19-cv-08498-SK Document 26 Filed 10/27/20 Page 1 of 1 Page ID #:803




                                                                JS-6




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA



LILLIAN YIU,                         Case No. 2:19-cv-8498-SK
                 Plaintiff,          JUDGMENT
            v.
ANDREW SAUL,
Commissioner of Social Security,
                 Defendant.



     IT IS ADJUDGED that this action is reversed and remanded for
further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and
consistent with the accompanying Opinion and Order.


Date: October 27, 2020             ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
